Citation Nr: 1819232	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000 and from February 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service-connected disability compensation for degenerative disc disease of the lumbar spine and assigned an initial 10 percent disability rating.  The Veteran appealed the adequacy of that rating to the Board.  

Although the March 2008 decision did not address the issue of a total disability rating based on individual unemployability (TDIU), the Veteran's substantive appeal (VA Form 9) indicated that he was unemployed, partly because of the service-connected disabilities at issue in his appeal - degenerative disc disease and a psychiatric disorder, first diagnosed as adjustment disorder and later as posttraumatic stress disorder (PTSD).  When the issue of TDIU is raised during the appeal of an increased rating claim, TDIU is considered part and parcel of the claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

At the hearing, the Veteran withdrew his claim for an increased rating for PTSD.  For this reason, the Board dismissed his appeal of that issue in its May 2016 decision and remand.  The Board partially granted the increased rating claim for the lumbar spine, assigning a higher 20 percent rating from May 2, 2005 to February 26, 2014 and a higher 40 percent rating since February 27, 2014.  The Board remanded the TDIU claim for further development.  Thus, the Veteran's eligibility for a TDIU is the only claimed benefit which remains on appeal.





FINDING OF FACT

Throughout the relevant appeal period, the Veteran's service-connected disabilities have not precluded him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants.  38 U.S.C.A. § 5103, 5103A, 38 C.F.R. § 3.159.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Id.

Since the TDIU appeal came to the Board as an inferred claim under Rice, the Board remanded the issue of TDIU in May 2016 with instructions to provide appropriate VCAA notice to the Veteran concerning his TDIU claim.  In July 2016, the RO mailed the Veteran a letter which fully explained the eligibility criteria for a TDIU award.  By sending the letter VA satisfied its duty to notify.  The letter also satisfied the duty to comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duty to Assist

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining copies of his service treatment records, post-service records of medical treatment from VA medical centers and additional information concerning his employment history and education from his VA Vocational and Rehabilitation file.  During the relevant appeal period, RO also arranged several examinations to assess the severity of the Veteran's service connected disabilities.  The lower back was examined in July 2005, July 2008, April 2011, February 2014 and September 2015.  There were mental illness examinations in August 2010 and November 2011.  The peripheral nerves were the subject of examinations in April 2014 examination and, most recently, in January 2016.  Together with the other evidence of record, particularly the Vocational Rehabilitation Information, these reports are adequate to assess the effect of the Veteran's service-connected disabilities on his ability to work.

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


	(CONTINUED ON NEXT PAGE)


      II.   Analysis

General Principles Concerning TDIU

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment is not considered substantially gainful employment.  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances.  Id.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a type of disability, "entitlement to TDIU is based on an individual's particularly circumstances."  Rice, 22 Vet. App. at 452.  When deciding a TDIU claim, the Board "must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).

Factual Background

The earliest relevant VA treatment records describe the Veteran as working full-time.  According to a January 2007 emergency department note, the Veteran had been working in a warehouse "for about a year and [is] doing well [he] has had one episode of anxiety but was able to work through this . . ."  The reason for the emergency room visit was chest pain and the diagnostic impression was sinus tachycardia.  The Veteran has not suggested that this condition was related to service.    

The report of the June 2008 VA spine examiner noted that, at that time, the Veteran had been "working at a warehouse working in shipping and receiving for the past 8 months."  Two mental health treatment notes from August 2008 reported that the Veteran "tells me he thinks his depression is better.  Remains anxious but no recent panic attacks.  He believes being closer to family helps as well as having some stability at work.  That being said, he would like to find another job.  Still hypervigilant but that is better than when he first returned."

In February 2009, a mental health note reported that the Veteran "continues to work full time in shipping and receiving as well as going to school, taking 2 classes in the evenings.  He is a bit worried about losing his job with the depressed state of the economy but says if he does he knows it is not [due] to his performance."  In April 2009, he told a nurse that he was "proud of his progress and getting a lot of positive feedback for his efforts from his family as well.   He is working full time and attending class 4 times a week.  Good grades, all A's."

Another mental health note, dated October 2008, described the Veteran as looking forward to the ski season and to a visit from a friend of his who had been his squad leader in Iraq.  The Veteran said he was finishing the basement of his house with the help of friends and that school continued to go well.  He said he had not yet declared a major, but was considering courses in criminal justice.  The note indicates, "He feels a little bitter because he has been working 14 months without a raise, but happy to have a job."

According to another VA mental health note, dated May 2009, the Veteran said he was feeling "comfortable with his job." At this time, he was very busy while working full-time while also taking classes.  

In June 2010, the Veteran had another mental health appointment.  He said that he was interested in getting a degree in aeronautic mechanics, "which would mean he would attend school full time and try to work only part-time."  During this appointment, he described stress at work: "Work remains stressful, working in an almost 'hostile environment.'  He felt that his new bosses were picking on him and explains that one day he responded with a verbal outburst as he was defending himself.  No repercussions, they later apologized for their provocative behaviors. He also talked to his former supervisor and asked for a transfer back to his old position." 

A few days before the August 2010 VA mental illness examination, the Veteran completed a form asking him to provide certain information about the effect of disabilities on his employment.  On the form, the Veteran indicated that he was currently employed in shipping and receiving and that, the past year, he missed one day of work due to illness or injury.  He told the August 2010 VA mental illness examiner that, in the past, "he has worked in a difficult environment and he has had some minor tensions with the supervisor - but he reports that these are currently under control."  The August 2010 examiner reported that symptoms of mental illness were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

According to a September 2010 VA mental health note, the Veteran quit his job to go back to school full-time.  The examiner described the Veteran as happy with this decision.  

In April 2011, the Veteran's back was examined by a VA physician.  The Veteran complained of lower back pain and told the examiner that he was unemployed, but participating in a work-study program in an office.   He also mentioned that he experienced flare-ups of back pain approximately twice each month, with a maximum duration of one and one half days.  He described some spasms in the past three or four months as well as fatigue, limited motion and stiffness.  The Veteran had a normal gait.  He denied incapacitating episodes or physician ordered bed rest.  

In May 2011, the Veteran applied for vocational rehabilitation benefits.  On his application form, he was asked to identify what barriers, including medical conditions, prevented him from obtaining or keeping a satisfactory job.  He responded: "Heavy lifting, college level writing, inability to get a government job since my deployment (resume?)  . . ."  He described his goals: "A Bachelor's degree or more technical training (I have a maintenance background.)"
A VA mental health note, dated June 2011, reported that the Veteran was "pleased about how well he did in school this semester.  Grades are A's and B's.  He feels his mood is better with no depression."

The Veteran appeared for another VA mental illness examination in November 2011.  He told the examiner that he had worked for three years for the same employer working in shipping and receiving - from approximately October 2007 to October 2010.  In November 2010, he worked for approximately three weeks at a freight company before he was laid off.  When he was working, he had been late about twice each month and had one altercation with a supervisor.  The examiner noted that, "He denied any missed work as a result of mental health issues."  He told the examiner he had started college in May 2011.  The Veteran said he lacked the motivation to socialize but he "has been able to retain his motivation for school and homework."  In the opinion of the November 2011 VA examiner, mental illness produced mild or transient symptoms and occupational impairment only during significant periods of stress.  

In December 2011, the RO received the written statement - part of the Veteran's substantive appeal (VA Form 9) - which the Board has interpreted as raising the issue of TDIU: "I have been unemployed for over a year, partly because of the above listed impairments [PTSD and degenerative disc disease]."

In January 2012, the Veteran paid another visit to his mental health nurse practitioner, who described improvements:  "He reports he is doing better. Has started school again and is busy with this.  States he is on track to get a 4.0 this semester.  He stopped drinking completely for the past month and states both his mood and anxiety are much better."

In March 2012, the Veteran's attorney submitted a report from a psychologist in private practice.  This report includes an opinion that the Veteran was unable to work due to his service-connected psychiatric disorder:  "Currently [the Veteran] is significantly limited in his ability to work.  Physically, he suffers from the symptoms caused by his back injury which is now affecting his ability to walk. Emotionally, [he] suffers from Posttraumatic Stress Disorder, depression and anxiety that he is currently being treated for medically.  Perhaps working a part-time position in the future is conceivable. . . . As stated, it is not expected that [the Veteran] can work a full time position due to his physical limitations and emotional disability.  These impairments are related to his injuries sustained while in Iraq.  His emotional problems are service related as well.  Physical therapy, medical intervention, and psychotherapy would help [him] to improve, but it is doubtful that [he] could work full time again.  His emotional disability includes social anxiety, difficulty adapting to stressful situations and paranoia."

A Vocational Rehabilitation counseling reported, dated June 2012, includes a description of the Veteran's prior work, his previous earnings, and his educational progress.  According to the report, the Veteran was employed full-time from 2005 to 2007 in shipping and receiving.  His duties included operating a forklift.  He was paid $2,400 per month.  From 2007 to 2010, he worked in a warehouse, earning $2,000 per month.  The counseling report indicates that the Veteran left this position because full-time work limited his educational progress.  A vocational and rehabilitation record, also from June 2012, describes the Veteran as unemployed since 2011.  

The Vocational Rehabilitation file includes a transcript of the Veteran's grades from May 2011 to May 2012.  These indicate a grade point average of 3.92.  Vocational Rehabilitation records from November 2012 and January 2013 described the Veteran's goal as obtaining a bachelor's degree in industrial design.  

Another VA-authorized back examination took place in February 2014.  Lumbar spine range of motion was slightly reduced - forward flexion was 85 degrees (normal endpoint is 90) with painful motion beginning at 30 degrees while extension was 20 degrees (normal endpoint is 30).  The Veteran reported flare-ups of back pain approximately every month.  When they occurred, flare-ups could last approximately one week or even longer.  There was weakened movement, pain on movement, and interference with standing or weight-bearing.  Muscle strength and reflexes were normal.  Associated neurological abnormalities consisted of mild numbness and moderate intermittent (usually dull) pain, both in the right lower extremity.  The examiner reported incapacitating episodes lasting at least two weeks but less than four weeks in the past year.  In the examiner's opinion, the lower back disability did not affect the ability to work.  The report explains that the Veteran was capable of occasionally lifting objects weighing 25 pounds.  He could walk for a few blocks, but less than one hour.  Standing should be limited to 15 minutes and the Veteran would need to stand up to stretch after sitting for one hour.  

In March 2014, there was another VA mental health examination.  In describing the Veteran's educational history, the examiner noted that the Veteran had obtained a degree in "aviation/air frame, but has been unable to work at anything related to mechanics because of his bad back.  He currently is a full-time student at Redstone College and is about halfway finished with a BA degree. . . His back problems have interfered with any ability to do physical labor but he now is pursuing a degree in accounting.  He has had issues with a supervisor that are related to his irritability in the past."

In his interview with the March 2014 VA examiner, the Veteran said that he sometimes had anger and yells at people over the telephone.  He also said he did not take much pleasure in social activities.  He told the examiner that his ability to concentrate was "'fairly okay' and that he is able to read and comprehend a textbook.  He thinks his memory is 'okay.'  Regarding his self-esteem, he says that he thinks he is capable of achieving his goals to be productive and educated, but he is very concerned about his student loan debt and is constantly worried about his future."  The examiner reported symptoms of depressed mood, suspiciousness, anxiety, panic attacks weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner changed the diagnosis to PTSD - it was previously adjustment disorder - and made the following comments: "This veteran is able to maintain [activities of daily living], including personal hygiene. . . . He currently does not have a problem with alcohol or drug usage. His behavior tends to be appropriate, but his affect is more likely than not to cause issues both socially and in a work setting. He has been in treatment, but has found it to be minimally effective. Thought processes and communication are unimpaired.  Social function and employment are negatively impacted as described. This veteran is competent to handle his VA funds."

Vocational Rehabilitation records include an entry from December 2014, indicating vocational impairment due to service connected disabilities.  The form describes the Veteran as having a "serious employment handicap" and that the achievement of his goal was considered reasonably feasible.   According to the note, "He mentioned that he felt overwhelmed at the thought of completing a bachelor degree in accounting at the University of Alaska and moved back to Colorado.  He was also concerned about working and attending school fulltime.  [The Veteran] is working as a shipping clerk at [a trucking company] and he earns $12.00 an hour.  I suggested that we change his plan to completing an associate degree in accounting.  He has been accepted to [a community college] where he has completed 31 credits out of the 60 credits necessary for a degree."

The Board has considered the Veteran's December 2014 hearing testimony.  At the hearing, the Veteran withdrew his appeal of the denial of an increased rating for PTSD.  He said, "I believe the 30 percent rating was adequate."  At the time of the hearing, the Veteran testified that he was working as a shipping clerk.  He said that, when working, he needed to avoid heavy lifting and to follow proper lifting techniques.  He also said that a previous job aggravated his back symptoms.  According to the Veteran, he experienced back spasms about every week.  

There was another VA back conditions examination in September 2015.  Forward flexion remained 85 degrees, with pain beginning at 17 degrees.  Extension was to 17 degrees.  Muscle strength and reflexes remained normal.  This time, the Veteran did not report flare-ups.  He said that functional loss associated with his spine symptoms consisted of impaired sleep and his inability to lift objects weighing more than 50 pounds.  He also said he needed to give up skiing, running, and bowling due to his disability.  In the examiner's opinion, the disability affected the Veteran's work by preventing him from lifting heavy objects and by preventing him from standing for more than 30 minutes.  Radiculopathy symptoms consisted of mild paresthesias and/or dysesthesias and moderate intermittent (usually dull) pain of the right lower extremity and impaired relaxation phase of the left knee.  

Based on the discovery of potential left lower extremity neurological abnormalities, a peripheral nerves examination was scheduled for January 2016.  According to the examiner, the Veteran's lower extremity radiculopathy impacted his ability to work by causing decreased standing tolerance.  Based on the September 2015 and January 2016 examination reports, service connection was granted for sciatic nerve radiculopathy of the left lower extremity.  

In November 2016, VA vocational rehabilitation counselors helped to arrange for the Veteran to participate in an unpaid 8 week course of work as an administrative assistant for the United State Geological Survey.  

After completing these eight weeks of work, the Veteran successfully completed vocational rehabilitation in April 2017.  According to the rehabilitation closure statement, the Veteran was hired full-time as an administrative operations assistant:  "He has been employed in this capacity since 2/12/2017 and is now earning $2,965.08/month in this position. . . . This job is consistent with [the Veteran's] abilities, interests, work experience, aptitudes and its duties do not exacerbate his service-connected disabilities. Veteran reported that 'the people are awesome, I am fortunate to have this opportunity!" and is having no difficulties. VRC have monitored the veteran's progress for over 60 days and the veteran has reported that his current position is compatible with his overall goal."

The most recent available VA primary care treatment note, dated November 2017, described the Veteran's PTSD symptoms as "tapering off a little over the years."  He told his physician that he was trying to stay active and was exercising at a gym.

Analysis

The issue of TDIU was raised during proceedings concerning the Veteran's request for an increased rating for his service-connected lower back disability.  As the Board noted in its May 2016 remand, the Veteran submitted a statement in July 2008 indicating that he was satisfied with the rating assigned to his back disability in the RO's July 2008 rating decision.  In December 2008, he submitted a statement which met the then-applicable legal criteria for a notice of disagreement, which was received less than one year after the July 2008 rating decision.  Accordingly, the relevant appeal period for the TDIU is the same as the appeal period for the increased rating the claim the Board decided in its May 2016 decision and remand (May 2, 2005 to the present).

Since September 2015, the Veteran has been in receipt of compensation under disability ratings which meet the schedular TDIU criteria under 38 C.F.R. § 4.16(a) - i.e., since then, he has had at least one service-connected disability (degenerative disease of the lumbar spine) rated at least 40 percent and sufficient additional disabilities (PTSD, right leg, and let sciatic nerve radiculopathy) to bring the combined rating to 70 percent or more.  Under 38 C.F.R. § 4.16(b), the Board may submit a case to the Director for Compensation Service for extraschedular consideration if the Veteran is unemployable by reason of service-connected disabilities, but falls short of the percentage standards provided by subsection (a) of the regulation.  

Since the common feature of both analyses - schedular TDIU under subsection (a) or extraschedular referral under subsection (b) - is that the Veteran must be unable to secure and follow a substantially gainful occupation by reason of service connected disabilities, the Board's finding that, throughout the relevant appeal period, the Veteran's service connected disabilities have not precluded him from performing gainful employment, is dispositive of both issues.

It is clear that the Veteran worked full-time and received earned income exceeding the poverty threshold between 2005 (the year of his release from active duty service) and the autumn of 2010.  According to both the Vocational and Rehabilitation file and the September 2010 VA mental health note, he voluntarily left his full-time in 2010 so that he would have more time to take educational courses.  Apparently he was laid off three weeks into a subsequent part-time job, but there is no indication in the record that he was laid off because of his service-connected disabilities.

It is equally clear that the Veteran obtained substantially gainful employment after successfully completing VA Vocational Rehabilitation and acquiring a full-time job in February 2017.  According to the April 2017 rehabilitation closure statement, this job, as an administrative assistant, provides earned income which exceeds the poverty threshold for one person and does not exacerbate his service-connected disabilities.  

Between November 2010 and February 2017, however, there were periods of unemployment, with occasional full-time and, more often, part-time work.  Moreover, a psychologist in private practice opined, in March 2012, that the Veteran was unemployed due to his service-connected psychiatric disorder and that she did not expect the Veteran to engage successfully in full-time work in the future.  During this period, however, the Veteran was consistently enrolled in various universities and community colleges as a full-time student.  Although it took several years before these courses, with the assistance of VA's Vocational Rehabilitation program, helped him to obtain a new full-time position, the preponderance of the evidence weighs against a finding that he was unemployable during this period. 

The Board has considered the March 2012 opinion of the private psychologist, together with the other evidence, and finds that her opinion on unemployability is not persuasive.  According to the psychologist's report, the Veteran experienced several symptoms, such as paranoia, illogical speech and obsessional rituals, which are not reported in the regular VA mental health treatment notes, in the VA examination reports, or in the Veteran's testimony.   The psychologist suggested that the Veteran's social anxiety made it impossible to work effectively with other people.  But the only example of social anxiety affecting the Veteran's work comes from a June 2010 VA treatment note, which describes stress at work and a verbal outburst on the part of the Veteran.  Although this note describes an unpleasant and awkward experience for the Veteran, it also indicates that he handled these difficulties relatively well, receiving an apology from the supervisors who were mistreating him and making a reasonable and appropriate appeal for help to a former supervisor.  Moreover, the form provided by the Veteran to the August 2010 VA examiner indicated that he only missed one day of work due to illness or injury in the previous year.

The March 2012 medical opinion is in tension with the Veteran's hearing testimony that he was satisfied with a 30 percent rating for his psychiatric disability.  The opinion also fails to acknowledge the Veteran's statements describing success and positive experiences in his job and in his college courses.  For example, in February 2009, he said that, although he sometimes worried about losing his job due to changes in the economy, he said that, "if he does [lose his job] he knows it is not [due] to his performance."   For these reasons, the Board must reject the ultimate conclusion of the March 2012 private psychologist.

The medical evidence suggests that the Veteran's lumbar spine disability and, later, peripheral nerve conditions, made physical work difficult and uncomfortable.  But muscle strength and reflexes remained normal.  According to the February 2014 VA examiner, the lower back disability did not affect the Veteran's ability to work.  The September 2015 examiner noted the Veteran's standing tolerance was limited to 30 minutes and he should not lift heavy objects.  But these limitations are consistent with the Veteran's ability to do an office job, such as the full-time job he finally obtained in February 2017.

Although the Board has considered the length of periods of the unemployment and part-time employment between November 2010 and February 2017, it appears that the many changes in the subject matter of the Veteran's studies contributed to this delay by extending the length of time needed to complete his education - i.e., he pursued degrees in industrial design, aeronautical mechanics, and accounting.  For most of the relevant period, his grades were good or even excellent.  For these reasons, it is more likely than not that the Veteran was capable of securing or following substantially gainful employment throughout the relevant appeal period.  
 


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU) is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


